IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20206
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN FRANCISCO ZUNIGA,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-457-13
                        --------------------
                          November 16, 2001

Before JOLLY, DAVIS and DeMOSS, Circuit Judges.

PER CURIAM:*

     Andrew J. Williams, counsel appointed to represent Juan

Francisco Zuniga, has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Zuniga did not file a response to counsel’s motion

to withdraw.   Our independent review of the brief and record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5th Cir.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.